Case 9:20-cv-81063-RS Document 21-1 Entered on FLSD Docket 09/08/2020 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA


  STEVE HARTEL, Individually and On Behalf              Case No. 9:20-cv-81063-SMITH
  of All Others Similarly Situated,
                                                        CLASS ACTION
                                Plaintiff,
               vs.

  THE GEO GROUP, INC., GEORGE C.
  ZOLEY, and BRIAN R. EVANS,

                                Defendants.




       DECLARATION OF LAURENCE M. ROSEN IN SUPPORT OF MOVANT YE
             ZHANG’S MOTION TO APPOINT LEAD PLAINTIFF AND
                    APPROVE SELECTION OF COUNSEL


  Laurence M. Rosen, hereby declares under penalty of perjury:

         1.        I am an attorney duly licensed to practice in the State of Florida and before this

  Court. I am the Managing Partner of The Rosen Law Firm, P.A., Proposed Lead Counsel for

  Lead Plaintiff Movant Ye Zhang (“Movant”). I make this Declaration in support of the motion

  by Movant for appointment as Lead Plaintiff and for approval of selection of The Rosen Law

  Firm, P.A. as Lead Counsel. I have personal knowledge of the matters set forth herein and, if

  called upon, I could and would completely testify thereto.

         2.        Attached hereto as Exhibit 1 is a true and correct copy of the PSLRA early notice

  issued notifying investors of the pendency of this Action.

         3.        Attached hereto as Exhibit 2 is a true and correct copy of the Movant’s PSLRA

  Certification.
Case 9:20-cv-81063-RS Document 21-1 Entered on FLSD Docket 09/08/2020 Page 2 of 3



         4.      Attached hereto as Exhibit 3 is a true and correct copy of a loss chart evidencing

  Movant’s financial interest.

         5.      Attached hereto as Exhibit 4 is a true and correct copy of The Rosen Law Firm,

  P.A.’s firm resume.


         I declare under the penalty of perjury that the foregoing is true and correct.

  Executed: September 8, 2020.

                                                /s/Laurence M. Rosen
                                                Laurence M. Rosen




                                                   2
Case 9:20-cv-81063-RS Document 21-1 Entered on FLSD Docket 09/08/2020 Page 3 of 3



                               CERTIFICATE OF SERVICE

        I hereby certify that on September 8, 2020, a true and correct copy of the foregoing
  document was served by CM/ECF to the parties registered to the Court’s CM/ECF system.

                                    /s/Laurence M. Rosen




                                              3
